Bell, J.
The case is a proper one for an order for security for costs. Rev. Stat. ch. 170, § 10. Let the appellant file a bond to the petitionee, in the penal sum of two hundred dollars, with responsible signers, to the satisfaction of the clerk, conditioned to pay all such costs as the court may award to be paid by the petitioner.
Upon the facts, as they are now presented, there is no foundation for an order for the payment of the costs of the previous appeal. The case does not now appear either as one of gross negligence or of vexation. If it should hereafter present a different aspect in these respects, the security ordered will be broad enough to cover any costs ordered by the court to be paid.